

116 HR 4933 IH: Women in Apprenticeship and Nontraditional Occupations Amendment Act
U.S. House of Representatives
2019-10-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4933IN THE HOUSE OF REPRESENTATIVESOctober 30, 2019Mr. Veasey (for himself and Mr. Brendan F. Boyle of Pennsylvania) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Women in Apprenticeship and Nontraditional Occupations Act to provide for
			 reimbursement of certain expenses and to establish new requirements for
			 selection of grantees, and for other purposes.
	
 1.Short titleThis Act may be cited as the Women in Apprenticeship and Nontraditional Occupations Amendment Act. 2.In generalSection 4 of the Women in Apprenticeship and Nontraditional Occupations Act is amended—
 (1)in subsection (a)— (A)in paragraph (6), by striking and;
 (B)in paragraph (7), by striking the period and inserting ; and; and (C)by adding at the end the following:
					
 (8)reimbursement to individuals for childcare and transportation expenses incurred as a result of participation in a program funded under this section.; and 
 (2)by amending subsection (b) to read as follows:  (b)Selection of employer and labor unionsThe Secretary shall select not fewer than 1 employer or labor union from each State, and not fewer than 50 employers or labor unions total, to receive technical assistance provided with grants made under subsection (a)..
			